Citation Nr: 1547379	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute myeloid leukemia and myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1962 to March 1967 and from November 1968 to April 1984.  This case comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Acute myeloid leukemia and a precursor condition, myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia), were first demonstrated years after service and are not etiologically related to any incident of active military service, including exposure to herbicides.


CONCLUSION OF LAW

Acute myeloid leukemia and myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia) were not incurred in or aggravated by active service, nor may their incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for acute myeloid leukemia and its precursor condition, myelodysplasia, as it was incurred due to herbicide exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly demonstrates a current disability.  Private treatment records show that the Veteran was diagnosed with myelodysplastic syndrome (refractory anemia with elevated blast), RAEB-1 initial, in July 2013 following a bone marrow biopsy.  The diagnosis was later confirmed by a VA examiner in February 2015.  More recently, the Veteran's condition has progressed and he is currently receiving treatment for acute myeloid leukemia.  A current disability is therefore established. 

While service records are negative for complaints or treatment related to leukemia and/or myelodysplasia, the Veteran contends that service connection is warranted for the disability on appeal as due to herbicide exposure.  VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran had verified active duty in a unit that served near the Korean DMZ from February 1969 to February 1970.  His exposure to herbicides is therefore presumed.  See 38 C.F.R. § 3.307(a)(6)(iv) (providing for a presumption of exposure for veterans who served on active military service between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied).

According to the February 2015 VA examiner, the Veteran's acute myeloid leukemia is associated with a rare group of blood disorders known as myelodysplastic syndromes (MDS) that occur as a result of disordered development of blood cells within the bone marrow.  Service connection is available for certain diseases as presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  All chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia) are capable of presumptive service connection.  38 C.F.R. 3.309(e).  

In this case, the record does not contain any medical or lay evidence that the Veteran manifests chronic B-cell leukemia.  In contrast, VA has specifically found that the scientific evidence does not warrant a presumption of service connection for any other leukemias. See 77 Fed. Reg. 155, Determinations Concerning Illnesses Discussed in the National Academy of Sciences  Report: Veterans and Agent Orange: Update 2010; p. 47,924 (Aug. 10, 2012).  Thus, the disability on appeal is not a disease recognized by VA as associated with herbicide exposure and service connection on a presumptive basis is not possible.  

Service connection is also possible for certain chronic diseases presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).   Although leukemia is a chronic disease as defined by 38 C.F.R. § 3.309(a), the Board cannot conclude that the Veteran's condition was present to a compensable degree in the year following his retirement from active duty in April 1984.  The March 1984 service retirement examination does not include any findings indicative of leukemia and laboratory testing at that time was negative.  There is also no objective or lay evidence indicating that the Veteran's leukemia or myelodysplasia manifested within a year of his separation.  In fact, the earliest evidence of the disability dates from July 2013, almost 30 years after service, when the Veteran was seen by his private doctor and diagnosed with myelodysplastic syndrome (refractory anemia).  Service connection on a presumptive basis for leukemia as a chronic disease is therefore not warranted in this case.  

Although service connection is not appropriate for the Veteran's disability on any presumptive bases, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation, i.e. a link between the Veteran's current disability and in-service exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

Service and post-service treatment records do not support the claim.  The Veteran received treatment during service for multiple conditions, but none of his complaints or medical findings indicate the presence of acute myeloid leukemia, myelodysplasia, or refractory anemia.  As noted above, the Veteran's March 1984 retirement examination did not contain any findings indicative of leukemia.  There is also no evidence of the claimed condition until years after the Veteran's discharge from active duty.  

The Veteran was diagnosed with myelodysplastic syndrome in July 2013 which progressed to acute myeloid leukemia in September 2015, but there is no medical evidence of these conditions until decades after service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's disabilities were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent medical evidence is also against the claim.  In support of his claim, the Veteran submitted a March 2014 statement from his private physician.  The private doctor determined that the Veteran's myelodysplasia "may be causally related" to herbicide exposure during active duty service.  The private doctor also noted that a relationship between the exposure and subsequent disability could not be absolutely proven, but his opinion was rendered to a reasonable degree of certainty.  The private doctor's opinion was qualified by the phrase "may be" and only makes the necessary connection between the claimed disorder and the Veteran's military service by resorting to speculation.  It therefore amounts to "nonevidence," neither for nor against the claim as service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999).  Moreover, the private doctor did not offer any explanation for the basis of his opinion.  The Board finds that the March 2014 private medical opinion is speculative in nature and is therefore of little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

In contrast, the Board finds that the February 2015 medical opinion of the VA examiner weighing against the claim is of significant probative value.  After reviewing the complete record, including service treatment records and the March 2014 private opinion, the VA examiner concluded it was less likely as not that the Veteran's refractory anemia was related to herbicide exposure.  The examiner noted that the pertinent medical literature established that the Veteran's myelodysplastic syndrome was a rare blood disorder without a known cause.  The examiner also noted a lack of clear risk factors for the condition, but genetics and environment were thought to play a part.  Based on the Veteran's specific type of the disease, which tended to occur in older males and is a relatively common form, it was less likely due to herbicide exposure.  

This opinion was rendered following an accurate review of the facts and was supported by references to pertinent medical authorities.  It is therefore very probative and clearly outweighs the March 2014 opinion in favor of the claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, the Veteran's leukemia is a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has not reported a history of continuous symptoms since service or provided any statements specifically describing the onset of his condition.  With respect to his general contentions linking his acute myeloid leukemia and myelodysplasia to herbicide exposure during service, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of his symptoms simply cannot be accepted as competent evidence in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that earliest evidence of the Veteran's claimed condition was decades after his retirement from active duty service.  In addition, the weight of the competent evidence is against a finding that the Veteran's acute myeloid leukemia and myelodysplasia are related to active duty and herbicide exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to a claim other than service treatment records and treatment records from VA medical centers, which are obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The claims file also contains an adequate VA medical opinion addressing the etiology of the disability on appeal obtained in response to the Veteran's claim for service connection.  Thus, the duty to assist has also been met.

For the reasons set forth above, the Board finds that VA has complied with the duties to notify and assist.






ORDER

Entitlement to service connection for acute myeloid leukemia and its precursor condition, myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia), to include as due to herbicide exposure, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


